Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 24, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William Menta (EP 3 053 864 A1) (hereinafter Menta).
Menta anticipates a case sealer comprising: 
a tape cartridge (20) configured to apply tape from a tape supply to a case and comprising  a cutter arm (140) and a cutter arm actuator (218) operably coupled to the cutter arm and configured to actively move the cutter arm from a retracted position to and an extended position (Fig. 4; ¶0021, ¶0035); 
one or more sensors (242); and

Regarding claim 7, Menta anticipates the cutter arm actuator (218) comprises a pneumatic cylinder, wherein the controller is configured to control the cutter arm actuator to actively move the cutter arm from the retracted position to the extended position by controlling pressurized gas to flow into the pneumatic cylinder (¶0035).
Regarding claim 24, Menta anticipates the cutter arm actuator is configured to actively move the cutter arm (140) from the extended position to the retracted position (¶0035). 
Regarding claim 26, Menta anticipates the controller (240) is configured to, responsive to receipt of the signal from the one of the one or more sensors (242), control the cutter arm actuator (218) to actively move the cutter arm (140) from the retracted position to the extended position to cut the tape from the tape supply and, thereafter, to actively move the cutter arm (140) from the extended position to the retracted position (Fig. 7-8; ¶0035-¶0036). 
Regarding claim 27, Menta anticipates the controller is configured to, after the cutter arm (140) moves from the extended position to the retracted position, control the cutter arm actuator (218) to retain the cutter arm in the retracted position until the controller receives cleared signal (corresponding to another signal) from the one of the one or more sensors (¶0036).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-13, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over William Menta (EP 3 053 864 A1) (hereinafter Menta).
Regarding claim 2, Menta discloses the sensor has two singles: actuate and de-actuate. The controller actuates when box is detected by the sensor and the controller de-actuates the 
Regarding claims 3-5, 21 and 25 Menta discloses the sensor has two singles: actuate (first signal) and de-actuate (second signal). The controller actuates when box is detected by the sensor and the controller de-actuates the controller when box is not detected by the sensor (¶009). When the sensor (242) detects the box, the controller 244 may control the second actuating element (214) by energizing a solenoid valve to extend the piston rod (218). The extension of the piston rod (218) connected to the forward end portion 148 of the cutting mechanism support arm (140) begins to move the support arm to cut the tape. When the sensor (242) is cleared (second signal) the arm is returned to original position (¶0035-0036) when the box is not detected. 
Regarding claim 6, Menta discloses the cutter arm actuator is configured to actively move the cutter arm (140) from the extended position to the retracted position (¶0035). Thus, is understood as double-acting pneumatic cylinder. 
Regarding claim 8, the limitations of claim 1 are taught by Menta as cited above. Menta further discloses the tape cartridge further comprises a front roller arm (24), a front roller (56) attached to the front roller arm (24) and a roller arm actuating element (192) operably coupled to the from roller arm (24) and configured to actively move the front roller arm from the retracted position to extended position (¶0027; Fig. 1-5). Menta further discloses a case processing system that includes a sensor for detecting the pressure of a case to be sealed, a controller coupled to the sensor, and a tape cartridge coupled to the controller. The tape 
Regarding claims 9-11, Menta discloses the sensor has two singles: actuate and de-actuate. The controller actuates when box is detected by the sensor and the controller de-actuates the controller when box is not detected by the sensor (¶009). Naturally a first signal corresponds to actuating single to extend the roll and second signal corresponds to retract the roller. 
Regarding claim 12, Menta discloses pneumatic cylinder (194) which can extend and retract (¶0027). Thus, the pneumatic cylinder is considered as double-acting pneumatic cylinder. The controller is configured responsive to receipt of actuating signal from the sensor, control the cutter arm actuator (218) to actively move the cutter arm (140) from the extended position to the retracted position (Fig. 5-6; ¶0027-0028). 
Regarding claim 13, Menta discloses at least part of the front roller is below the cutter arm when the roller arm and the cutter arm are in their respective retracted positions (Fig. 1). The benefit of doing so would have been to assure the front roller is able to apply the tape without the cutter getting in the way of application process. 
Regarding claim 25, Menta discloses the roller arm actuator (192) is configured to actively more the roller arm from the extended position to the retracted position. 

Regarding claim 23, Menta discloses the roller arm actuating element (192) is operated by pneumatic cylinder (194) to move the front roller arm (24) from the retracted position to the extended position. 
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Argument 1: 
The second mechanism 32 for reducing a biasing force of Mentds tape cartridge 20, which the Office Action interprets as the claimed “cutter arm actuator,” is not configured to actively move the cutting mechanism support arm 140, which the Office Action interprets as the claimed “cutter arm,” from a retracted position to an extended position. Rather (and as explained above), the second mechanism 32 for reducing a biasing force is configured to actively move the cutting mechanism support arm 140 from its extended position to its retracted position. It’s the biasing element 150—not the second mechanism 32 for reducing a biasing force—that actively moves the cutting mechanism support arm 140 back to its extended position. 
Response 1: 
The examiner respectfully disagrees. The examiner as equated piston rod (218)  to claimed “cutter arm actuator.” The piston rod (218) is operably coupled to the cuter arm (140) 
Argument 2: 
Similarly, the controller of Mentds case sealer 250 is not configured to, responsive to receipt of a signal from the sensor 242, control the second mechanism 32 for reducing a biasing force to actively move the cutting mechanism support arm 140 from its retracted position to its extended position to cut the tape from the tape supply. Rather (and as explained above), the controller is configured to, responsive to receipt of a signal from the sensor 242, energize the second mechanism 32 for reducing a biasing force to actively move the cutting mechanism support arm 140 from its extended position to its retracted position. It’s the biasing element 150—not the second mechanism 32 for reducing a biasing force—that actively moves the cutting mechanism support arm 140 back to its extended position when the controller deenergizes the second mechanism 32 for reducing a biasing force.
Response 2: 
The examiner respectfully disagrees. The sensor (242) detects the box, the controller 244 may control the second actuating element (214), for example, by energizing a solenoid valve that allows regulated compressed air to flow into the pneumatic cylinder 216, to extend the piston rod 218. Similarly the piston rod is contracted based on response received from sensor (242) (¶0035).  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL I PATEL/Primary Examiner, Art Unit 1746